EXHIBIT 10.2


T-MOBILE US, INC.


COMPENSATION TERM SHEET
FOR
DAVID CAREY


Following is a Compensation Term Sheet (the “Term Sheet”) with T-Mobile US, Inc.
(the “Company”).
  

--------------------------------------------------------------------------------



GENERAL
As you know, the Company anticipates entering into a Business Combination
Agreement with Sprint Corporation and certain other parties named therein (the
“BCA”) on or around April 29, 2018. This Term Sheet confirms our understanding
and agreement about your role and certain compensation opportunities with the
Company, effective as of the date on which the BCA is fully executed (the
“Effective Date”).

TERM
Subject to the provisions for earlier termination set forth below, the term of
this Term Sheet (the “Term”) will commence on the Effective Date and continue
until the second (2nd) anniversary thereof (the “Expiration Date”). Your
employment remains “at will,” meaning that it may be terminated by you or the
Company, for any reason or for no reason whatsoever, with or without notice and
with or without cause. The at-will nature of your employment relationship cannot
be changed other than by a written agreement signed by you and a duly authorized
Company officer.

POSITION
During the Term, you will continue to serve as the Executive Vice President,
Corporate Services of the Company reporting to the Chief Executive Officer
(“CEO”). You will have such duties and authority commensurate with the position
of Executive Vice President, Corporate Services of the Company and you will
perform such other duties commensurate with such position as the CEO may from
time-to-time assign. You will continue to devote your full professional time,
attention and energies to the business of the Company. Your position will
continue to be based in Bellevue, WA.

COMPENSATION
During the Term, your compensation will be as follows:

Salary:
•
You will receive an annual base salary of no less than $775,000 payable in
accordance with the Company’s standard payroll practices (but no less often than
monthly).

Short-Term Incentive (“STI”):
•
Effective as of the Effective Date, and for each calendar year commencing after
the Effective Date during the Term, your annual target STI (“Target STI”) will
be no less than 125% of your eligible base earnings during such calendar year.

•
STI awards will continue be based on the achievement of Company goals (and, as
applicable, individual performance) as determined by the Compensation











 

--------------------------------------------------------------------------------





Committee or Section 16 Subcommittee of the Company’s Board of Directors
(collectively, the “Committee”).
Long-Term Incentive (“LTI”):
•
Effective as of the Effective Date, with the next annual LTI award after such
date anticipated to be granted in February 2019, your annual LTI awards will
have an annual aggregate grant-date target value (as determined by the
Committee) of no less than $4,359,375.

•
LTI awards will continue to be made in such form and on such terms as the
Committee may determine. Each LTI award (including the Transaction PRSUs (as
defined below)) will be subject to the terms and conditions of the Company’s
2013 Omnibus Incentive Plan (as amended from time to time, the “Plan”) and an
award agreement prescribed by the Company, which shall evidence the grant of the
LTI award.

Transaction PRSUs:
•
Effective as of the Effective Date, you will be granted a one-time special
equity award as follows:

o
On the Effective Date, the Company will grant to you, under the Plan, a one-time
award of performance-based restricted stock units (“PRSUs”) with respect to a
number of shares of Company common stock equal to the quotient of $5,719,000
divided by the average closing price of the Company’s common stock over the 90
calendar-day period ending with (and including) April 27, 2018, rounded up to
the nearest whole share (the “Transaction PRSUs”).

o
The Transaction PRSUs will be subject to substantially the same terms and
conditions applicable to the award of PRSUs granted to you on February 15, 2018,
except that: (i) 50% of the Transaction PRSUs shall be eligible to vest upon the
earlier of (x) the closing (the “Closing”) of the transactions (collectively,
the “Transaction”) contemplated by the BCA and (y) the Expiration Date, and (ii)
the remaining 50% of the Transaction PRSUs shall be eligible to vest on the
Expiration Date. Vesting of the Transaction PRSUs shall be based on the
Company’s total shareholder return relative to the Company’s peer group during
the applicable performance period, subject to your continued employment through
the applicable vesting date, and further subject to accelerated vesting upon
certain terminations of your employment in accordance the Transaction PRSU award
agreement (and any other applicable Company plan or arrangement in which you
participate). In addition, for purposes of determining the level of attainment
of the total shareholder return performance goals applicable to the Transaction
PRSUs, the Company’s and each peer company’s share price shall equal (x) as of
the grant date, the volume weighted average price of the Company’s (or such peer
company’s) common stock over the 90 calendar-day period ending with (and
including) April 27, 2018, (y) as of the Closing, the average closing price of
the Company’s (or such peer



- 2 -








--------------------------------------------------------------------------------





company’s) common stock over the 30 calendar days immediately following the
Closing, and (z) as of the Expiration Date, the average closing price of the
Company’s (or such peer company’s) common stock over the 30 calendar-day period
ending on the Expiration Date.
o
The Transaction PRSUs will be administered as exempt from Section 409A (as
defined below) for purposes of the application of your Side Letter (defined
below) and any relevant agreements or plans (for clarify, the PRSUs will vest
upon your Separation under your Side Letter (as defined therein) and be paid to
you upon vesting).

SIDE LETTER
You and the Company acknowledge and agree that the Letter Regarding Eligibility
for Certain Payments and Benefits by and between you and the Company, dated
February 19, 2018 (the “Side Letter”), remains in effect in accordance with its
terms.



CODE SECTIONS
The payments and benefits described in this Term Sheet are intended to comply
with or be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”). See Attachment A, which is hereby incorporated into
this Term Sheet, for additional details. In addition, you acknowledge and agree
that the payments and benefits described in this Term Sheet (in addition to any
other payments and benefits payable to you by the Company or any affiliate
thereof) may be subject to reduction as set forth on Attachment B, which is
hereby incorporated into this Term Sheet.



SUCCESSORS
This Term Sheet is personal to you and, without the prior written consent of the
Company, shall not be assignable by you other than by will or the laws of
descent and distribution. This Term Sheet shall inure to the benefit of and be
binding upon the Company and its successors and assigns.



WITHHOLDING
All compensation and other benefits to or on behalf of you pursuant to this Term
Sheet shall be subject to such deductions and withholding as may be agreed to by
you or required by applicable law, rule or regulation or Company policy.

DISPUTE RESOLUTION
Except for any claims arising out of, or relating to, your restrictive covenant,
confidentiality or similar agreement with the Company (the “Restrictive Covenant
and Confidentiality Agreement”) (to which you remain bound) and, any other
written and fully executed agreements to which you and the Company or an
affiliate thereof are parties that expressly provide for a different dispute
resolution mechanism, any controversy, claim or dispute arising out of or
relating to this Term Sheet or your employment with the Company or termination
thereof, either during the existence of the employment relationship or
afterward, and including, but not limited to, any common law or statutory claims
for wrongful discharge, discrimination or unpaid compensation, shall be resolved
exclusively by arbitration in King County, Washington, conducted in accordance
with the then prevailing commercial arbitration rules of the American
Arbitration Association (the “AAA”), with one arbitrator designated in
accordance with those rules. The parties agree to abide by all decisions and
awards rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive and may be entered in any court having
jurisdiction thereof as a basis of judgment and of the issuance of execution for
its collection. All such controversies, claims or disputes



- 3 -








--------------------------------------------------------------------------------









- 4 -








--------------------------------------------------------------------------------









- 5 -








--------------------------------------------------------------------------------









- 6 -








--------------------------------------------------------------------------------





shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this paragraph shall be construed as
precluding either party from bringing an action for injunctive relief or other
equitable relief. In any such dispute, the prevailing party shall be entitled to
its or his attorneys' fees and costs, in addition to any other relief that may
be awarded. In accordance with the terms of the Restrictive Covenant and
Confidentiality Agreement, the exclusive venue for claims arising out of, or
related to, the Restrictive Covenant and Confidentiality Agreement shall be the
state and Federal courts of King County, Washington.


ENTIRE AGREEMENT
This Term Sheet, along with the Restrictive Covenant and Confidentiality
Agreement, your Side Letter and your STI and LTI award agreements, embody the
entire agreement and understanding between the parties with respect to the
subject matters hereof (including but not limited to your compensation terms)
and supersedes all prior oral and written agreements and understandings between
the Company and you with respect to the subject matters hereof, and it can only
be modified in a fully executed written agreement between you and a duly
authorized Company officer. It may be executed by facsimile and in counterparts
which, taken together, shall constitute one original. To the extent the
provisions of this Term Sheet are inconsistent with the terms of any underlying
compensation plan or program, including without limitation any annual
performance bonus plan or the Plan, the terms of this Term Sheet shall control.
Notwithstanding the foregoing or anything herein to the contrary, to the extent
that the Plan or any short-term incentive or long-term-incentive award agreement
provides for more favorable treatment to you of your STI award(s) and/or LTI
award(s) than the terms of this Term Sheet, the terms of the Plan or award
agreement (as applicable) shall control. For avoidance of doubt, this Term Sheet
is not intended to deprive you of any right, entitlement or protection (e.g.,
indemnification and insurance), in any case, that is not inconsistent with this
Term Sheet and that you may have under any other agreement, plan, or policy of
the Company applicable to you that may provide more favorable treatment than
this Term Sheet, nor is it intended to exclude you from being eligible to
receive any employee benefits (provided that such benefits would not result in
you receiving a duplication of benefits) that may in the future be broadly
provided to similarly-situated employees.  Similarly, for avoidance of doubt,
this Term Sheet is not intended to relieve you of obligations to the Company or
requirements of the Company set forth in any other written agreement, plan, or
policy of the Company applicable to you (including, without limitation, the
Company’s Executive Incentive Compensation Recoupment Policy as adopted October
30, 2014, as amended from time to time), unless such obligations or requirements
are expressly contrary to a commitment in this Term Sheet. This Term Sheet shall
be exclusively governed by and interpreted under the laws of the State of
Washington.



EFFECTIVENESS
This Term Sheet shall become effective as of the Effective Date. If the BCA is
not fully executed for any reason, this Term Sheet shall be null and void and of
no force or effect.

Please indicate your acceptance of, and agreement to, the terms and conditions
outlined above by signing and dating this Term Sheet below.


[Signature page follows]




Sincerely,


T-MOBILE US, INC.




By:_/s/ Elizabeth McAuliffe
Elizabeth McAuliffe
EVP, Human Resources


AGREED and ACCEPTED as of the date below:




/s/ David Carey                    
David Carey            Date




ATTACHMENT A


It is intended that the payments and benefits under this Term Sheet comply with
the provisions of Section 409A and the Treasury regulations relating thereto, or
satisfy the requirements for an exemption from Section 409A, in each case to the
extent applicable to this Agreement and, accordingly, to the maximum extent
permitted, this Term Sheet shall be interpreted and be administered in a manner
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, you shall not be considered to have terminated
employment with the Company for purposes of this Term Sheet, and no payment
otherwise due upon a termination of employment shall be due to you under this
Term Sheet, until you would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A (a “Separation from
Service”). Any payments described in this Term Sheet that qualify for the
“short-term deferral” exception from Section 409A shall not be treated as
deferred compensation as described in Treasury Regulation Section 1.409A-1(b)(4)
and will be paid under such exception unless applicable law requires otherwise.
For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii) and the application of the
short-term deferral exception), each payment under this Term Sheet will be
treated as a separate payment. Notwithstanding anything to the contrary in this
Term Sheet (whether under this Term Sheet or otherwise), to the extent delayed
commencement of any portion of the payments to be made to you upon your
Separation from Service is required to avoid a prohibited payment under Section
409A(a)(2)(B)(i) of the Code, such portion of the payments shall be delayed and
paid on the first business day after the earlier of (i) the date that is six (6)
months following such Separation from Service or (ii) your death.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts reimbursable to you under this Term Sheet shall be paid to
you on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to you) during any one year may not affect amounts
reimbursable or provided in any subsequent year and may not be liquidated or
exchanged for any other benefit.
ATTACHMENT B


In the event any payment, benefit or distribution of any type to or for the
benefit of you, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Term Sheet or
otherwise to you under this Term Sheet or otherwise constitutes a “parachute
payment” under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), the amount payable to you shall be either (a) paid in full, or (b)
paid after reduction by the smallest amount as would result in no portion
thereof being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax under Section 4999 of the Code,
results in the receipt by you, on an after-tax basis, of the greater net value,
notwithstanding that all or some portion of such payment amount may be taxable
under Section 4999 of the Code. Unless the Company and you otherwise agree in
writing, all determinations required to be made under this paragraph, including
the manner and amount of any reduction in your payments hereunder, and the
assumptions to be utilized in arriving at such determinations, shall be made in
writing in good faith by the accounting firm serving as the Company’s
independent public accounting firm immediately prior to the event giving rise to
such payment (the “Accounting Firm”); provided, however, that no such reduction
or elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Section 409A of the Code) to the extent such reduction or
elimination would accelerate or defer the timing of such payment in manner that
does not comply with Section 409A of the Code. For purposes of making the
calculations required by this paragraph, the Accounting Firm may make reasonable
assumptions and approximations concerning the application of Sections 280G and
4999 of the Code. The Company and you shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request to make
a determination under this paragraph. The Accounting Firm shall provide its
written report to the Committee and you, which shall include information
regarding methodology. The Company shall bear all costs the Accounting Firm may
reasonably incur in connection with any calculations contemplated by this
paragraph. You and the Company shall cooperate in case of a potential Change in
Control (as defined in the Plan) to consider alternatives to mitigate any
Section 280G exposure, although the Company cannot guaranty any such
alternatives will be available or approved by the Company and neither you nor
the Company shall be obligated to enter into them.




- 7 -






